Exhibit 10.24

Schedule 2.1 to the Deferred Compensation and Benefits Trust Agreement

Benefit Plans and Other Arrangements Subject to Trust

(1)    Sunoco, Inc. Executive Retirement Plan (“SERP”);

(2)    Sunoco, Inc. Deferred Compensation Plan;

(3)    Sunoco, Inc. Pension Restoration Plan;

(4)    Sunoco, Inc. Savings Restoration Plan.

(5)    Sunoco, Inc. Special Executive Severance Plan;

(6)    The funding of the Sunoco, Inc. Special Employee Severance Plan necessary
to provide benefits in accordance with the terms of such Plan to only those
employees then in grades 11 through 13.

(7)    The entire funding for all the Indemnification Agreements with the
executives set forth below shall be Five Million Dollars ($5,000,000) in the
aggregate:

 

(a)    Michael J. Colavita

  

(l)     Michael J. McGoldrick

  

(b)    John F. Carroll

  

(m)   Ann C. Mulé

  

(c)    Terence P. Delaney

  

(n)    Paul A. Mulholland 6

  

(d)    Michael H. R. Dingus 1

  

(o)    Rolf D. Naku 7

  

(e)    John G. Drosdick 3

  

(p)    Marie A. Natoli

  

(f)     Lynn L. Elsenhans

  

(q)    Robert W. Owens

  

(g)    Bruce G. Fisher

  

(r)     Alan J. Rothman

  

(h)    Thomas W. Hofmann 5

  

(s)    Bruce D. Rubin

  

(i)     Joseph P. Krott

  

(t)     Michael J. Thomson

  

(j)     Michael S. Kuritzkes

  

(u)    Charles K. Valutas 4

  

(k)    Joel H. Maness 2

  

(v)    Dennis Zeleny

       

NOTES:

  1. Mr. Dingus retired as a Senior Vice President of Sunoco, Inc., effective
June 1, 2008.

  2. Mr. Maness stepped down as an Executive Vice President of Sunoco, Inc.,
effective July 9, 2007. He continued on a part-time basis as Strategic Advisor
on refining and supply issues reporting directly to the Company’s President,
until his retirement from the Company, effective January 1, 2008.

  3. Mr. Drosdick retired as Chief Executive Officer and President of Sunoco,
Inc., effective August 8, 2008.

  4. Mr. Valutas retired as a Senior Vice President of Sunoco, Inc., effective
September 1, 2008.

  5. Mr. Hofmann retired as Chief Financial Officer and Senior Vice President of
Sunoco, Inc., effective December 1, 2008.

  6. Mr. Mulholland retired as Treasurer of Sunoco, Inc., effective December 1,
2008.

  7. Mr. Naku retired as a Senior Vice President of Sunoco, Inc., effective
December 1, 2008.